Citation Nr: 1712371	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected generalized anxiety disorder (previously evaluated as adjustment reaction with anxious mood).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho; which granted service connection for adjustment disorder and an initial noncompensable rating, effective October 3, 2007.  

In a January 2009 rating decision, the RO assigned an initial 10 percent rating for the adjustment reaction with anxious mood, effective October 3, 2007.

In a May 2013 decision the Board denied entitlement to an initial rating higher than 10 percent.  The Veteran appealed the May 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue to the Board for adjudication consistent with the Memorandum Decision.

In January 2015, the Board, in turn, remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In an April 2015 rating decision, the AOJ changed the Diagnostic Code under which the Veteran's service-connected disability was rated to reflect a changed diagnosis, and assigned a 30 percent rating, effective March 21, 2015.

The Board issued a decision in December 2015 that, in pertinent part, granted an initial 30 percent rating for the Veteran's service-connected for generalized anxiety disorder, effective October 3, 2007, but denied an initial rating in excess of 30 percent.  The Veteran appealed that decision to the Court.  Subsequently, the parties to the action submitted a Joint Motion for Partial Remand (JMPR) which was adopted by the Court in an Order issued in February 2017.  In the JMPR, the parties asked that the Court vacate the Board's decision only with respect to its denial of an initial rating in excess of 30 percent for service-connected generalized anxiety disorder.

In the December 2015 decision, and again in September 2016, the Board remanded the claim of entitlement to an extraschedular rating based on the combined effects of multiple service-connected disabilities for further development.  This claim is still pending at the AOJ.  Therefore, the Board finds it would be imprudent to assume jurisdiction of that issue at this time.


FINDINGS OF FACT

Since October 3, 2007, the Veteran's service-connected generalized anxiety disorder was manifested, at its worst, by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as the following: anxiety, including chest tightness and shortness of breath; sleep disturbances, such as nightmares and trouble falling and staying asleep; hypervigilance; flashbacks and intrusive thoughts; trouble focusing/concentrating at work; psychological distress due to external cues; and some isolating behavior.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for service-connected generalized anxiety disorder have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was accomplished in October 2007 and April 2008 letters.  Moreover, the issue on appeal pertains to the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Veteran's VA treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations in March 2008 and March 2015.  Moreover, his statements in support of his claim are of record.  

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Additionally, while most recent examination was performed in March 2015, the Board notes that there is nothing in the record to suggests that the Veteran's service-connected generalized anxiety disorder has worsened since that examination, and the mere passage of time is insufficient to trigger VA's duty to order a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In January 2015, the Board remanded the claims for development, to include scheduling the Veteran for a new VA examination to determine the severity of his disabilities.  The AOJ substantially complied with the January 2015 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for adjustment reaction with anxious mood was established in the June 2008 rating decision, and a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  In a January 2009 rating decision, the AOJ increased his disability rating to 10 percent, effective October 3, 2007.  In an April 2015 rating decision, the Veteran's disability was recharacterized as generalized anxiety disorder, and a 30 percent rating was assigned under Diagnostic Code 9400, effective March 21, 2015.  Finally, a December 2015 decision, the Board increased his disability rating to 30 percent, effective October 3, 2007.

Generalized anxiety disorder is evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  A GAF score of 71 to 80 represents no more than slight impairment in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The pertinent evidence of record consists of VA treatment records, VA examinations conducted in March 2008 and March 2015, and statements from the Veteran.

In February 2007, the Veteran was seen by VA for irregular sleep, hypervigilance, and intrusive memories.  He reported problems sleeping, including waking every hour or so and having trouble getting to sleep.

In March 2007, the Veteran underwent a VA mental health assessment.  He reported problems since December 2006 with nightmares and flashbacks related to his in-service experiences.  He also reported feeling as though he could not protect his family.  He stated that his symptoms were not affecting him socially or at work, but his wife indicated that he was "short" with her.  At the assessment, the Veteran was casually dressed.  He maintained good eye contact, normal voice volume, and normal speech.  His thought process and content was logical and sequential, and there was no evidence of psychotic thought processes.  His mood was "okay" with a euthymic affect.  He denied any suicidal ideation.  The treatment provider assigned a GAF score of 70, and noted that his symptoms were mild in nature.

In March 2007, the Veteran reported a decrease in nightmares, but described flashbacks during the day and difficulties going to sleep.  Upon examination, his mood was good with a consistent affect.  He denied any suicidal ideation or intent.  His thought processes were logical and sequential, and there was no evidence of psychotic thought content.  Both his insight and judgment were fair to good.  In April 2007, he reported that he was sleeping better, and that he was not having any intrusive dreams.  Mental status examination was the same as March 2007.  An August 2007 VA treatment note indicated that the Veteran's was functioning well.  Another August 2007 VA treatment record noted that his thoughts were "somewhat intrusive, but not overwhelmingly distressing."  In October 2007, the Veteran described himself as doing well.  His VA treatment provider noted that his mood appeared to be stable and that he was benefiting from therapy.

A January 2008 VA treatment record shows that the Veteran reported a good mood, and indicated that he was no longer having intrusive thoughts related to his in-service experiences or the death of his grandparents.  The treatment provider noted that the goals of therapy had been met and termination was appropriate.  The treatment provider also noted that the Veteran's mood had been euthymic during the last several sessions.

In March 2008, the Veteran underwent a VA social and industrial survey.  He was casually dressed and neatly groomed.  He maintained eye contact, was forthcoming, but became tearful when discussing the importance of being a role model for his daughters.  He discussed the fact that his half-sister committed suicide sixteen years prior after suffering from severe depression.  He also discussed difficulties at work focusing due to cues or triggers that related to his in-service event, including the smell of jet fuel or certain procedures.  He stated that he never had to leave work early; nor had he ever had any work-related reprimands due to his symptoms.  He enjoyed his job and, although there were reminders of his in-service experiences, he was able to work through them and his work performance had not been impacted.  

Concerning relationships, the Veteran reported being married since 2001, and having two daughters.  He said that, after his grandparents passed away in 2006, he became more negative and down.  He reported nightmares, broken sleep, and feeling on edge.  He reported being comfortable around familiar faces and that he maintained good relationships with his patients.  He said that, while he was a social person, he was more of an observer than he was in the past.  He reported that his wife noticed an improvement in his mood since he began counseling.  He stated that he maintained contact with several friends, but that he did not like crowds.

He described himself as hypervigilant, and described a situation when he noticed a car parked near a playground, wrote the license plate number, and called the police.  He stated that he use to lie in bed and worry that others would break into his home, but he indicated those feelings had diminished since he began therapy.

He never called in sick to work for emotional reasons nor had he left work early.  He said he was too dedicated to his job responsibilities and had a strong work ethic.  On a scale of one to ten, the Veteran rated his worst social functioning as a three, and his average social functioning as a six or seven.  On the same scale, the Veteran rated his occupational functioning very high.

In connection with is claim for service connection, the Veteran underwent a VA examination in March 2008.  The examiner noted that he appeared neatly groomed and casually dressed.  He maintained eye contact throughout the examination, and he was pleasant and cooperative.  The Veteran reported obstructive thoughts related to his military service; memories of his in-service experiences that are triggered by sensory cues including jet fuel, humidity, human smells that accompany certain medical procedures; sleep disturbances, including sleep-onset problems when images of his in-service experiences come to mind; and efforts to push the memories out of his thoughts.

The examiner noted that the Veteran's VA treatment provider indicated that he showed and reported a substantial improvement over time.  The Veteran reported some work-related difficulties, including problems concentrating due to intrusive memories.  With regard to whether his symptoms affected his ability to work, he stated that he did his best to not let them interfere, and that there were pauses in his work that allowed him to "cool off."  With regard to his personal relationships, he reported being married for six years, and having two young daughters.  He reported a good relationship and regular contact with his mother and step-father, although he was largely estranged from his biological father. 

Upon examination, he was oriented, performed normally on a task assessing immediate recall, and did very well on a delayed recall task.  His concentration was good, and he had a very good fund of knowledge.  In the similarities and proverbs task, the Veteran performed well.  Overall, his mental status examination performance was excellent with nothing to suggest gross neuropsychological impairment.  His speech was normal, there was no impairment of thought process, he denied delusions and hallucinations, he denied suicidal or homicidal ideation, and he did not displayed compulsive, phobic, or disorganized behavior.

Concerning the criteria for posttraumatic stress disorder (PTSD), the examiner noted he experienced several symptoms of PTSD, including reexperiencing the traumatic in-service stressor through intrusive thoughts and images; unpleasant dreams and nightmares; psychological distress when exposed to reminders of his in-service events; avoidance of thoughts feelings, or conversations associated with his in-service stressor; and hyperarousal, as evidenced by his sleep disturbances.  

However, the examiner noted that Veteran failed to meet the diagnostic threshold or outright denied the following: flashbacks; physiological reactivity; psychogenic amnesia; a diminished interest in significant activities; a restricted range of affect; feelings of estrangement from others; a sense of a foreshortened future; irritability and anger; concentration problems; hypervigilance; or an exaggerated startle response.  Utilizing the clinically-administered PTSD scale, the examiner noted that the Veteran score was the equivalent to "mild/subthreshold PTSD."  The examiner also noted that, using other assessment instruments, including the Impact of Event Scale, the Beck Anxiety Inventory, the Beck Depression Inventory, and the Personality Assessment Inventory, demonstrated mild to moderate PTSD symptoms; mild to moderate anxiety symptoms; mild to moderate depression symptoms; and confusion and difficulties with concentration.

The Veteran reported anxiety-related problems and sleep disturbances.  However, he stated that the sleep impairment did not cause a significant social and occupational problem.  Overall, the examiner concluded that the Veteran's symptoms did not significantly affect his occupational or social functioning.  The examiner assigned a GAF score of 80, indicating that any symptoms were transient and expectable reactions to psychosocial stressors, and caused no more than a slight impairment in social, occupational, or school functioning.

In a May 2008 VA PTSD screening, the Veteran reported nightmares about his in-service experiences, and being constantly on guard, watchful, or easily startled.

In June 2008, the Veteran underwent a VA psychiatry consultation.  He reported horrible nightmares one to four times a week, as well as flashbacks that caused chest tightness, a burning in his throat, and a slight shortness of breath.  He reported that these problems had been present for two years.  The treatment provider noted that his nightmares originated from his duties in the military.  His daily triggers included pulling sheets over patients in the catheterization lab, and the smell of cauterizing.  He denied any problems falling asleep, but stated that, if he woke up due to a nightmare, he would have trouble falling back asleep.  He denied symptoms of bipolar disorder, depression, and suicidal ideation, but he reported daytime anxiety.

Upon examination, he was alert, attentive, cooperative, reasonable, and groomed.  He displayed excellent eye contact and his speech was normal.  His mood was euthymic, and there was no perceptual disturbance.  His thought process was normal, coherent, linear, logical, and goal-directed.  There was no unusual thought content, his insight and judgment were good, his memory was intact, and his fund of knowledge was average.  The treatment provider noted frequent daytime triggers and frequent nightmares connected to the memories of dealing with body recovery while on active duty.  He was assigned a GAF score of 70.

In August 2008, the Veteran denied any intrusive thoughts, and stated that his nightmares were better.  Mental status examination revealed that the Veteran was full oriented, his anxiety appeared to be improved since his last session, and there was otherwise no change.  Later that same month, he reported that his symptoms had improved.  His mental status was the same.

In October 2008, the Veteran reported that he was doing well with medication and utilizing coping strategies.  He stated that he occasionally would get triggers at work, but indicated that this would likely persist if he continued to do his work.  Upon examination, he was oriented, his mood was stable, and he denied suicidal ideation or intent.  He denied psychotic thought content, and his mood was euthymic.  The treatment provider noted that he was stable.

In January 2009, the Veteran reported decreasing nightmares that were less severe.

A March 2009 VA depression screening noted that the Veteran had several days of feeling little interest or pleasure in doing things, and feeling down, depressed, or hopeless.  The treatment provider noted that the smell of burning flesh at work triggered memories of his military service.  He said that he recently changed positions so that he only worked in the catheterization lab which was much less troublesome psychologically.  He denied depression, but expressed concern that he was down playing his psychological symptoms.  He reported that he had not been to a friend's house in two years and wondered if he was isolating himself.  

Upon reflection, he realized he was isolating himself due to the anniversary of his half-sister's suicide.  He also noted that he worked full time and had two young children.  Mental status examination demonstrated that he was alert, attentive, cooperative, reasonable, and groomed.  He displayed excellent eye contact and his speech was normal.  His mood was euthymic, and there was no perceptual disturbance.  His thought process was normal, coherent, linear, logical, and goal-directed.  There was no unusual thought content, his insight was above average, his judgment was excellent, his memory was intact, and his fund of knowledge was above average.

In April 2009, the Veteran reported flashbacks due to the medivac helicopters at his work, and the smell of jet fuel.  He stated that he was usually able to control his anxiety, and that there was no change in his nightmares after his medication was increased.  It was noted that the Veteran experienced four nightmares per week.

A June 2009 VA treatment record noted the Veteran's reported of nightmares once or twice a week.  Mental status examination demonstrated that he was alert, attentive, cooperative, reasonable, and groomed.  He displayed excellent eye contact and his speech was normal.  His mood was euthymic, and there was no perceptual disturbance.  His thought process was normal, coherent, linear, logical, and goal-directed.  There was no unusual thought content, his insight was above average, his judgment was excellent, his memory was intact, and his fund of knowledge was above average.  The treatment provider noted that he had an excellent response to his medication for anxiety, and a good response to the medication for nightmares.

In a June 2009 statement, the Veteran reported nightmares one to four times a week, as well as problems with anxiety at work.  He stated that, when he did not take medication, he felt a shortness of breath and chest tightness.  He stated that his mind would fixate on triggers, and he would have trouble focusing at work.

In January 2010, the Veteran reported that he was doing "really well," and that he was taking medication only as needed for anxiety.

In June 2010, the Veteran reported that he changed jobs that had different responsibilities.  He stated that he was no longer working in the catheterization lab and was therefore not exposed to the smell of burning flesh which was a trigger.  He stated that he did not need to take medication since he changed jobs, and that he had not had any nightmares for the last six months.  He also denied depression.  

Upon examination, he was alert, attentive, cooperative, and groomed.  He displayed excellent eye contact and his speech was normal.  His mood was euthymic, and there was no perceptual disturbance.  His thought process was normal, coherent, linear, logical, and goal-directed.  There was no unusual thought content, his insight was above average, his judgment was excellent, his memory was intact, and his fund of knowledge was above average.  The treatment provider noted that the Veteran's change of jobs had a profound difference in his mental health, and that he no longer needed medication for anxiety and nightmares.  The treatment provider noted that he had a very low risk of harm to self or others.  The Veteran also reported that he was concerned that something was lurking below the surface.

July 2011, July 2012, August 2013, and November 2014 VA treatment records note that the Veteran was in no apparent distress, that he was oriented, he displayed a normal affect, he was well nourished, and his speech was normal.

June 2010, July 2011, July 2012 and August 2013 VA depression screenings noted that the Veteran did not feel little interest or pleasure in doing things, and he did not feel down, depressed, or hopeless.  An August 2013 PTSD screening noted his complaints of nightmares.  

In March 2015, the Veteran underwent another VA examination to determine the nature and severity of his service-connected psychiatric disorder.  The Veteran reported that he was a supervisor of the cardiac catheterization laboratory at a hospital, and that he previously worked at two other hospitals.  He reported that he had never been fired and that he got along well in the work setting.  He was diagnosed with generalized anxiety disorder.  With regard to the level of occupational and social impairment caused by the Veteran's generalized anxiety disorder, the examiner stated that, while a mental condition had been formally diagnosed, his symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  Th examiner noted that, although he occasionally woke during the night, he usually was able to sleep six hours a night.  

Upon examination, the Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  He casually dressed, adequately groomed, and fully oriented.  Concerning how he felt most of the time, the Veteran reported that it depended on the day, and that he was particularly worried about his current appointment because he would have to relive his in-service experiences.  His affect was appropriate, his thought processes were logical and coherent, and there was no evidence of psychotic ideation.  

The Veteran reported some obsessive thoughts, including worrying about his children's health and safety, and he experienced two to three nightmares a week about something happening to his children.  He denied flashbacks, but he described vivid memories of his in-service experiences.  He reported compulsively checking the doors at night.  He denied any periods of violence outside of the military, and he denied any thoughts of suicide.  He denied any exaggerated belief about work or disoriented conditions.  He denied living in a persistent negative emotional stated despite some anxiety about his children's safety and feelings of depression.  He reported feelings of numbness and an occasional loss of interest in activities, but he denied feeling estranged from others or the inability to feeling positive emotions.

Based on the evidence of record, the Board finds that the Veteran's generalized anxiety disorder does not result in occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the Veteran does not meet the criteria for the next higher rating, 50 percent.  As noted above, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

With respect to the symptomatology considered under the 50 percent rating criteria, the Veteran's affect and mood have been consistently described as euthymic, good, normal, and appropriate.  See March 2007 VA Treatment Record; March 2008 VA Examination; July 2011 VA Treatment Record; and March 2015 VA Examination. The March 2008 VA examination explicitly noted that his symptoms did not include a restricted range of affect.  Furthermore, throughout the appeal period, the Veteran's speech was noted as being linear, logical, coherent, normal and goal-directed.  There is nothing in the record to suggest that he has any difficulty communicating.  Additionally, there is nothing in the record suggesting that he suffered from a significant impairment of short- and long-term memory.  In fact, June 2008, March 2009, and June 2010 VA treatment records all note that his memory was intact, and the Veteran has not reported any memory problems.  

At no point during the appeal has he displayed impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has been able to maintain a relationship with his wife for more than fifteen years, and he reported good relationships with his mother, step-father, and childhood friends.  Additionally, although VA treatment records reflect a strained relationship between the Veteran and his father, those same records note that they were attempting to mend the relationship.  Furthermore, he reported other positive relationships, including friends and extended family.  

Finally, the evidence of record reflects that, while the Veteran experiences some difficulties at work, including being exposed to cues and changing positions to avoids those cues, he also reported that the cues did not affect him socially or at work, see March 2007 VA Treatment Record; that he was able to work through his symptoms and that he performances was not impacted; see March 2008 VA Social and Industrial Survey; and he had never been fired from a job and that he got along well in a work setting.  See March 2015 VA Examination.

Instead, the Board finds that the Veteran's generalized anxiety disorder has been manifested by symptoms that are of the type, extent, frequency, and/or severity that is indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as the following: anxiety, including chest tightness and shortness of breath; sleep disturbances, such as nightmares and trouble falling and staying asleep; hypervigilance; flashbacks and intrusive thoughts; trouble focusing/concentrating at work; psychological distress due to external cues; and some isolating behavior.  

Such symptomatology is consistent with the criteria listed under the 30 percent rating.  The March 2008 VA examiner concluded the Veteran's generalized anxiety disorder did not significantly affect his occupational and social impairment, and his symptoms were described as mild to moderate.  Similarly, the March 2015 VA determined that, while a mental disorder had been formally diagnosed, his symptoms were not of a severity to interfere with occupational and social functioning.  Additionally, his VA treatment records consistently note him to be euthymic, good, or well.  For example, in March 2007 and January 2008, his mood was described as good.  June 2010, July 2011, July 2012 and August 2013 VA depression screenings note that the Veteran did not feel little interest or pleasure in doing things, and he did not feel down, depressed, or hopeless.

As the criteria for the next higher 50 percent rating are not met, it logically follows that the criteria for any higher evaluation are also not met.  In this regard, the Board notes that, during the pendency of the appeal, the Veteran has endorsed some symptoms that are considered under the 70 percent disability rating.  For example, despite the problems associated with exposure to external cues, he has been able to work throughout the appeal period, and the March 2015 VA examination indicated that he was now the supervisor of the catheterization laboratory.  Thus, despite his symptoms, he has been able to adapt to stressful circumstances.  Furthermore, the Veteran has consistently reported involvement in the lives of his daughters, as well as maintaining relationships with his wife, family, and friends.  He as universally denied suicidal ideation or intent, and his speech was always logical, coherent, and normal.  His judgment had been intact throughout, and there is nothing to indicate problems stemming from his behavior around others.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including nightmares and hypervigilance.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not such of a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

During this period, the Veteran's GAF score ranged between 70 and 80.  As indicated above, a  GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  A GAF score of 71 to 80 represents no more than slight impairment in social, occupational, or school functioning.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Veteran's assigned GAF scores reflect no more than mild symptoms or some difficulty social or occupational functioning, and do not a rating in excess of 30 percent.  Moreover, as the Veteran's symptoms detailed above are contemplated by his current 30 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his generalized anxiety disorder is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the record fails to indicate that his generalized anxiety disorder renders him unemployable.  In this regard, the record consistently demonstrates that the Veteran has been employed throughout the appeal period, and there is no indication that such employment is less that substantially gainful.  As such, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU is not necessary.  Rice, supra.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his generalized anxiety disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected generalized anxiety disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


